Case 1:17-cv-04143-NGG-JO Document 113-3 Filed 06/11/20 Page 1 of 1 PageID #: 2108


Police Expert, Inc.                          2500    Joseph Pollini (Police Expert)
Diamond Reporting Inc.                      1445.8   Sanders Transcript
Ciox                                          23.8   Medical Records
BluEdge (transfer to cd)                    155.15   Medical Records/Films Exchange
Reporter's Ink, Corp.                        540.7   Fox Transcript
Active Transport Services                    34.29   Messenger Service
Reliable Clinical Experts,                   3600    Dr. Craig Radnay
Diamond Reporting Inc.                      2071.4   Tully/Johnson Transcript
Diamond Reporting Inc.                     1052.05   Aspromonte Transcript
Active Transport Services                    53.35   Messenger Service
Federal Express                              26.59   Mailing
Barrister Reporting Service                 507.15   Fox Parent Transcript
Travel - Uber                               267.08   Transport to Trial
Federal Express                              11.95   Mailing
PM Legal, LLC - Process Service            1094.63   Medical Record Subpoena
Reliable Clinical Experts,                  11500    Dr. Craig Radnay Trial
David R. Roy - Court Reporter              3067.57   Trial Transcripts
Bank of America/Elsevier                      198    Trial Exhibits
Westlaw                                    3178.06   Federal PJI
Westlaw                                    1264.04   Dr. Sherry Expert Witness Reports

TOTAL:                                    32591.61
